LUTTRELL, J.
Plaintiff Wilkins brought this action against Burtner and others to enjoin them from enforcing an ordinance of the city of Sand Springs. Defendants demurred to plaintiffs petition, and when the demurrer was overruled by the trial court, stood on the demurrer and refused to plead further. Thereupon the trial court rendered judgment in favor of plaintiff perpetually enjoining defendants from enforcing said ordinance as against the plaintiff. Defendants appeal.
On June 19, 1948, defendants, plaintiffs in error here, filed their brief. The defendant in error has filed no brief and has offered no excuse for such failure.
We have examined the brief of plaintiffs in error and the authorities therein cited reasonably sustain the allegations of their petition in error. Under such circumstances it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but this court in such case may reverse the trial court and remand the case with directions. Durham v. Brown, 164 Okla. 139, 24 P. 2d 295.
The judgment of the trial court is reversed and the cause remanded, with directions to the trial court to vacate the judgment for plaintiff and sustain the demurrer of defendants to plaintiff’s petition.